NUMBER 13-07-475-CV


COURT OF APPEALS

 
THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



IN RE BAY AREA DIALYSIS SINTON, ET AL.


On Petition for Writ of Mandamus 




MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Benavides and Vela

Memorandum Opinion Per Curiam (1)


 Relators, Bay Area Dialysis Sinton, et al., have filed a petition for writ of mandamus
in the above cause asking this Court to direct the Honorable John B. Martinez, presiding
judge of the County Court at Law No. 3 of Nueces County, Texas to reconsider a ruling
regarding the admissibility of an alleged privileged document during an ongoing trial. 
Relators have also filed a motion for emergency relief.  A response has been filed by real
party in interest, Billie Durnan.
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relators have not shown themselves entitled to the relief sought.  	Accordingly, the petition for writ of mandamus and the motion for emergency relief
are hereby DENIED.  See Tex. R. App. P. 52.8(a). 	
								PER CURIAM
Memorandum opinion delivered and filed
this 27th day of July, 2007.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).